Exhibit 10.17

FIRST AMENDMENT TO RONALD DOORNINK’S

VTB HOLDINGS, INC. STOCK AWARD AGREEMENT

WHEREAS, pursuant to the VTB Holdings, Inc. 2011 Equity Incentive Plan (the
“Plan”), VTB Holdings, Inc. (the “Company”) granted Ronald Doornink (the
“Grantee”) 2,822582 shares of Common Stock (as defined in the Plan) pursuant to
the VTB Holdings, Inc. Stock Award Agreement, dated June 21, 2011 (the “Stock
Award Agreement”);

WHEREAS, the shares of Common Stock granted to the Grantee were equally divided
into Director Shares (as defined in the Stock Award Agreement) and Consulting
Shares (as defined in the Stock Award Agreement);

WHEREAS, effective April 12, 2013, the Grantee will no longer provide consulting
services to the Company; however, the Grantee will continue to serve as a
Director of the Company;

WHEREAS, the Company and the Grantee agree to amend the Stock Award Agreement to
eliminate the Company’s rights to repurchase the Consulting Shares triggered
upon the Grantee’s termination of consulting services to the Company and the
Company and the Grantee agree that the Consulting Shares will be subject to the
same repurchase provisions as are applicable to the Grantee’s Director Shares.

NOW THEREFORE, pursuant to Section 13 of the Stock Award Agreement, and
intending to be legally bound hereby, the parties hereto agree to amend the
Stock Award Agreement, effective as of April 12, 2013, as follows:

 

  1. Section 6.a. of the Stock Award Agreement is hereby amended and restated in
its entirety to read as follows:

“a. In the event that prior to October 12, 2014, the Grantee voluntarily
terminates his position as a member of the board of directors of the Company, or
otherwise attempts to dispose of, transfer, or sell the Shares subject to this
Agreement, the Company or its designee shall have the right (but not the
obligation) to repurchase such Shares for a repurchase price equal to the
Grantee’s per share federal and state income tax liability on the applicable
Shares as evidenced by the Grantee’s Section 83(b) election filed pursuant to
Section 2 above and assuming an applicable combined tax rate of 50.6% (the
“Repurchase Right”).”

 

1

  2. Section 6(b) of the Stock Award Agreement is hereby amended and restated in
its entirety to read as follows:

“b. The Repurchase Right will lapse (i) with respect to 2.0833% of the Shares on
July 12, 2011 and on the 12th day of every month thereafter through October 12,
2014 or (ii) with respect to all of the Shares, if the Grantee remains on the
board of directors of the Company through the consummation of an Approved Sale
prior to October 12, 2014.”

 

  3. Section 6(c) of the Stock Award Agreement is hereby amended and restated in
its entirety to read as follows:

“c. Grantee and the Company agree that on the Grant Date, the Repurchase Right
is not applicable as to 16.67% of the Shares.”

 

2

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to the
Stock Award Agreement this 26th day of February, 2013.

 

VTB HOLDINGS, INC. By:   /s/ Kenneth A. Fox Name:   Kenneth A. Fox Title:  
President /s/ Ronald Doornink Ronald Doornink

 

3